Citation Nr: 9905034	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-34 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right arm 
condition, right hip condition, right leg condition, and back 
condition.  

2. Entitlement to service connection for spindle cell 
carcinoma of the stomach, status post partial gastrectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied an increased evaluation for the above-
claimed disabilities.  


REMAND

In December 1998, the Board wrote to the veteran requesting 
clarification from him as to whether he wanted a hearing 
before the Board, including choices to check off and a place 
for his signature.  The letter concluded with the following 
sentence:  "If you do not respond within 30 days from the 
date of this letter, we will assume that you still want a 
hearing before a member of the Board at the regional office 
and we will make arrangements to have your case remanded for 
such a hearing."  The claims file contains no evidence that 
the veteran responded.  Accordingly, the Board must remand 
this case to the RO to schedule him for a hearing or to 
document his intent not to attend a hearing.  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the regional office 
for the following development:

The RO should document notice from the 
veteran indicating that he does not wish 
to appear before the Board for a personal 
hearing or schedule him for a hearing 
before a member of the Board at a local 
VA office.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


